Citation Nr: 1140994	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

What evaluation is warranted for residuals of an injury to the digital nerve of the right index finger from June 27, 2006?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was subsequently transferred to the RO in Portland, Oregon, and that office certified the appeal to the Board.

In February 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2010, the Appeals Management Center implemented an April 2010 Board decision granting entitlement to service connection for residuals of a distal nerve injury to the right index finger, and assigned a noncompensable rating, effective June 27, 2006.

In December 2010, the Board remanded this case to ensure compliance with its April 2010 remand instructions, and the case has been returned for further appellate review.


FINDING OF FACT

Since June 27, 2006, residuals of a distal nerve right index finger injury have been productive of disability analogous to mild incomplete median nerve paralysis.



CONCLUSION OF LAW

Since June 27, 2006, the criteria for a 10 percent evaluation, and no more, for residuals of a distal nerve right index finger injury are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains the Veteran's service treatment records, VA medical records, and private medical records.  VA provided the Veteran with examinations in August 2006, January 2009, and December 2010.  On review, the examinations appear adequate for rating purposes.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

In April 2010, the Board granted entitlement to service connection for a distal nerve right index finger injury and remanded the matter for a new VA examination.  A May 2010 rating decision assigned a noncompensable rating effective from June 27, 2006.  The Veteran disagreed with the assigned evaluation and appealed.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a distal nerve right index finger injury are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2011).

The RO evaluated the Veteran's disability as analogous to an impairment of the median nerve group.  The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, and 8715 (2011).   The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated.  When a veteran is ambidextrous, as is the case here, the injured hand (or, if applicable, the more severely injured hand) will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69  (2011).  The Board will thus evaluate the Veteran's right index finger disability as affecting his major hand.  

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild, incomplete paralysis of the median nerve of the major hand; a 30 percent rating is assigned for moderate, incomplete paralysis.  38 C.F.R. § 4.124a.  The provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8615 and 8715, respectively, address the criteria for evaluating neuritis and neuralgia of the median nerve group.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.

The term 'incomplete paralysis' indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540.

The words 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6 (2011).

After carefully reviewing the evidence the Board finds that the evidence supports the grant of a 10 percent evaluation for distal nerve right index finger injury residuals.  

In terms of current complaints, the Veteran has reported throbbing pain in his index finger, and fingertip numbness and tingling.  

Results of electrodiagnostic testing in January 2006 were most consistent with an isolated injury to the digital nerve to the right index finger.  This impression was evidenced by slowing of the median nerve to the second digit only and normal median nerve conductions to the thumb, palm, and ring finger.  

A June 2010 private nerve conduction study was also abnormal, as no sensory response was obtained from the injured right index finger while a normal response was present in the uninjured middle finger.   

Following a December 2010 VA neurological examination the examiner diagnosed right index finger digital sensory neuropathy.  The examiner noted residual hypesthesia and tingling paresthesia over the distal aspect of the right index finger, with intermittent throbbing pain as a result of this nerve injury.  The examiner characterized the digital nerves as strictly sensory nerves and noted that the mechanism of the Veteran's injury and recent electrodiagnostic testing revealed no indication of injury to any motor nerves innervating the hand.  

Because the disability at issue is considered to be wholly sensory in nature, the Board will assign a 10 percent rating for mild disability.  The Board considered whether to assign a 30 percent rating for moderate, incomplete paralysis but finds that the level of disability that is due to the appellant's neuropathy does not nearly satisfy the 30 percent rating criteria.  The Board notes, in particular, the December 2010 VA examiner's opinion that, "While it does seem that his [right] hand function is impaired significantly as a result [of] impaired finger flexion and pain and this is causing significant occupational dysfunction, these deficits are not due to the [right] finger numbness/tingling that has resulted from his digital nerve injury."  This observation is not contradicted by competent medical or lay evidence of record.  Thus, the Board finds that a 30 percent rating is not warranted.  

In assigning the 10 percent rating for the entire period of this appeal, the Board considered the amputation rule of 38 C.F.R. § 4.68 (2011).  Under this rule, the combined rating for disabilities of an extremity shall not exceed the rating provided for amputation at the elective level.  The combined rating for the Veteran's service-connected disabilities of the right index finger (consisting of separate 10 percent ratings each for traumatic tendonitis of the extensor tendons and the distal nerve right index finger injury digital nerve injury) is now 20 percent.  The maximum schedular rating for amputation of the index finger of the dominant hand is 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2011).  Thus, the assignment of the separate 10 percent rating for a digital nerve injury of the right index finger does not violate the amputation rule.

The Board acknowledges that an August 2011 private nerve conduction study found delayed motor and sensory latency across the carpal tunnel, while stimulation of the index and third digits produced findings that did not stand out as involving the ulnar portion of the index finger more than any other nerve stimulations.  Given, however, that the record contains multiple findings that are consistent with neuropathy of the index finger and that entitlement to service connection for carpal tunnel syndrome has previously been denied by VA, the Board finds it would be inappropriate to decrease the Veteran's 10 percent rating based on the findings of the August 2011 record.

In reaching this decision the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) (2011), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the rating criteria for residuals of an injury to the distal nerve of the right index finger reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

ORDER

Since June 27, 2006, entitlement to an initial 10 percent evaluation, and no more, for residuals of a distal nerve right index finger injury is granted subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


